IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,482-01


                    EX PARTE RICHARD SEPEDA SOSA, III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B-13-1065-SB IN THE 119th DISTRICT COURT
                           FROM TOM GREEN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

and detention with a vehicle and sentenced to twenty-five years’ imprisonment. Applicant did not

appeal his conviction.

        Applicant alleges that his sentence in this case is illegal. Specifically, he alleges that the

punishment range in this case was improperly enhanced under TEX . PENAL CODE § 12.42 (d),

through the improper use of a prior state jail felony conviction for possession of a controlled
                                                                                                         2

substance. The trial court, without making any recommendation regarding whether relief should be

granted, has entered findings of fact that refer this Court to our recent decision in Samaripas v. State,

454 S.W.3d 1 (Tex. Crim. App. 2014).

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law regarding whether

Applicant had any other prior felony convictions that could have been used by the State for

enhancement purposes in this case. See Ex parte Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013).

The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.

Filed: July 1, 2015
Do not publish